      Case 3:21-cv-00002-BSM Document 11 Filed 04/22/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

MOCKINGBIRD 38, LLC                                                        PLAINTIFF

v.                        CASE NO. 3:21-CV-00002-BSM

EAST ARKANSAS BROADCASTERS OF
JONESBORO, LLC                                                           DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 22nd day of April, 2021.




                                                 UNITED STATES DISTRICT JUDGE
